IN THE COURT OF Cfclttlis/AL
                      AWEALS OF TEXAS
                       AT AUSTIN/ TEXAS               MQTK          ,   ,
                                                      DATE: U&l )<;
                                                      BY:      ft're
 JOE 7PJWAS ^EMAVI\^ES
                                          Trial (W Mo^^^HOV^W
 Tbcj-ib No.oi&\acm
               HeWW/                       \vlR-"76,<U>03
 V.




 COutlT OF bALLAS, DALLAS                             JA® 08 2Q1$
 COUMTV TEXAS                                      AbeMcoste, C/eric

                  MOTION FOK     ANAmAL^>OHV

       WSOANT TO TEXAS CObE CRIMINAL WlXEfcURE AMN. A«X 44.04


      COnES NOWI, JOE TRAWAS ^EVviAVX^Sj^d Wes +he Courij
\wsuCma\ -Vo Tex.CocU (W.Vroc. Avmo. ^.^4.04j +o reccesJ- \M Oa\\
tc sel. ~^i!i 'WoViaA is oased up<v\ KeWWs r'ic^V to Wm pe^d\v\cx
cx^eal fufsvAcw\V ta TexXoAe Cr^.rYoc. Awn.^. 44.0*4.T/i sup^oc^


      \. 0\a vIaAu.(\vr\A ^(oj 3000 \ir\e. K.eWW p\ed a^Uru Vd tkAwor^ o^
a CovnWW Su^sW^ce. 'v\ Ccx^l l\lo. E^V3nO<i-nWj Possession o-P ov
                                 10
CowVrolltd Su^sVcuAce"' Coc&.\v\e m Case. Mo.F^-.21708-Wj a^ol possessio/\

o? ex CowtaoWea SuWtaAAce., Xnlttnt to Deliver'. Cocaine in Case No,

F^-anio-vvi.

     2. Thev^e. was a ^Wa \>a;fa<\\Y\ A<\rtav\ev\{ whev~e the. Relator was

ad^AcUcaYed cxva\\V\^ o? tW«. aUe oWe.\Ases.7nc delator's se/\+e*ct was
cxsse-SSed tont ^0 uewrs \v\c&rc£raViD\A V\ Ca^e. Nio. F^^HO^ -WW <m\A

2 v^ears Ya Ca^^os.F°l°i^\108-W(x^l F^V3HI0-W,Ue WaWs se*-
Vev\ces 'we*re suspended ow\d V\e_ was placed ow 5 ^ea\rs cowwviia\a»"Vv\
Supervision ccn^AoeAciAa o\a aa\AVACx\ra ^^>, 5000,
    3. 1a Xvavn?, Q000, tW Sx\aW VioWW \yroWV\cv\ and Wc\s
^^AT<Lncxci to 45 daus deVev\V\<xv iv\ OaUcxs Couhti\ dall sta\rV\v\c\

lTvaIv^ \4j 3000 and enclw August 31,3000. TWealW tta 5$e«rs
reavA\ar ^robariOA was re'\ASTared .
     4. Xa A^vasVj 3003. tW tle\aW vioWted. broWtiO/'i clue to.oi
 VUefl od\avAct-\oa V\ C^se. Nio.FOi-34613-W. 8.e\uW was senWced
 •Vo 30 fionth-s V\ TbCT- SVc^Vc Ja\\ m said case, cha NlcWe^b^r 1}
 200^ as ^avrlr ot <k ^\ea ^afo,cx\v\ Ao^reeneiAt,
     5. On \h<L sai^e, dav\ ot No\ie.mbe^r lJ(^003 a ^ucWrie/if was
entered nwokin* -\W ^coWV'i'OA In Case Nlos. FSV^HO0! -nw, F^4 -
                                 (2)
an08-W and F^-aniO-W. dcUW sentenced to IOuears                     IbCJ

\a Case Mo. F°i°l-3nOVWW. Sentenced to 30 ^tlns TbCJT- State

Jck'd 1a Cevse Nios, F^-SnOg-W and F°i°i-2niO-\A/ on floe same

dede. All caj.es to iru^i concurrent ajona wI-Ha Case Kio,F03-34<W3-
VJ as \n ootn     Plea Dcvraa\v\ Acweewe/i-fs.

      (o. On Hau Ik^OO'B) a V\ea.\r'ina was ne\d and delator was
^Wed oa 8 uears shock probaVlon. \n Case Mo. F4°i-3 H0^1-HV\),
Said t)NfOOat\OA to Commence on t^au 10, 3003>, delator renamed
Va CMsYodu due to 30 irwontUs m TbCJ-SFate Jcxil \v\ the o-tner

tWee. eases. Sulo^eauenVU ^released °^ Aprd S&^OO^ and actual
 ^Co^Menxe^en-T of         oUock WobaFion ',* Case Mo, WOI1M-MW.

       7. On MgutcIa 31, 3005 tke (leWW was cowto[ad ot SUbn<^
aAcl sentenced to ^ ^eairs lnca\rcefaV\on.CaSe M°^ FOS-OOOOGi-IW,
       8. On I^Wcn 35;3005; <*. \adqevnent Was en^ed revoW'iAa
tU ieWVoTS Snodc VW)aY>on -lv> Cas-t Mo, Pl°l-31104"^ |U
 K.e\aVo\r was SenVev\c<>d TO      10 uears \nca\rce\fatio>A. UttiAa tnjz.

 S^Sf>ev\sion ot YUis sentence orlcynallw, InOosed on Ja^uaA/* 9-Wj
 5000 as ^>arl- o£ or"»uned vWu bar&ain /Lree/vieinf, OiA twe sa/vie.
c\au tvy-e tv'ial Couird    uadded'' a. c^MiAlafiOn Order. Ordeal na
thvs sentence, to fuv\ consecutive to Case Klo.FOS'OOOOS-XW,
      S.O^ YWcU 35^ 2005 Ike delator \-\led o, -/noW tW neW
YvSod \v\ bo-\U cases. On Waroh 31; 300S tk^ ^offan ton new
Vial w^s cveluded In boYU ceases,
       10. On Ho\ie>\be\r Q, 3005 delator 4\\ed a noFice o( appeal.
      \\. Oa F«.Wwa^ 31,3001 Coarl of Appeals F'ttb \Vivlr\ct ot
Texas aV "ballas A-?titled tbe Convictions In Doth C&seS.
      l2.4 UpoA enW\A& TbCiT oia Hxu, 8,3001 all se/denc&s we^e
sIaowa Concurrent aAd Relator continued to serve 10 yea^r sen-
Yence tV\ab was Wst banded down.
     13. IVe to backfime Gredibs mot awarded correctly tbe
\CeWYof Made requesK tWouab Tjrvie Cired it Slesolatlo^ uisnate
and TbCJ-SYaFe Counsel For Offenders. Mob s^YaStied with
tbe resvdts. \le\aFoY- tlVd Writ ot habeas Corpus tor tbe
tntSsi'Acv baclcViAoe credits.

      14. Iss^ne. was a^t coa^iT-able Oa babeas bub trial Court
still awarded the. rewaivum Ored>ts and Case Nlo. F^-3110^-
t^lW was obscbcxr^ed On dune 5, 30Q, On tbrs dat^ delator
beaan &e.TviAc\ ^ena\A(W of ^ H^ar sentence In Case Kta.FOS-OOO^i-IW,
       15. Klunt ^ro Yunc Yded \n Case Nlo. FO5-00OO°\ araui/ia
Yor backFinn t Credds and Order aranted (Aarcb l&, 3013 .cbawcyna
He\aW's re\e.ase date to AuaiAst 3^.30\1>.Oa |Ls date audit was

done oa KelaYot's Vile, and be was detained due to tne cuwula-

f\on order V\ Case Klo, F^VSllO^V^W, ileWYor \s Currently
SefViAa remainder of 10 uea\T senYence as ftarf of \°\ ^ear
SenYeAce. due bo CuvnulaYion Order runnlna tbis senYence      con-

Sec^xflv/e to 4 ^ear sentence \v\ Case ^o. F05-00004 -iw.
       \(o. HeWW filed \Jr\\ of Ylabeas, Corpus \v\ Case l\lo. F44-
3HOVMW oa VWcb 6,30\4. 0a 'Ha^^aOiq Caurt of CrVnnod
Appeals    aenied witboat written order Ybe upplicaYlon Tor wnf
of babeas Corpus on Ybe YiaA\^s of Ybe trial Court wltbout a beArlv^/
     , 17. On fV^ 15,3014 WaYor fiUd YloV.on To Include PWlO"
randuvn Tn SiAt^ort Of \dr\\ Of Ylabeas Corpus and Appella/d's Uepld^
To SYaYe's Response To A^pbcaYlon For Ur iY -Of tUbeas Corpus As Part
Of Tbe Record For Review Of VJrlY Of Habeas Corpus. 3a\d nobion
denied bu Court of CrVmlvvd Appeals Oa June 11,3014.
       16, On June 34,^.014 sa'\Y was also filed bu Kelodrcr
uj/^W ^o" 0-S.C. LStobon] ^^Sd^ Joe Trav^pas Ibewcwldes V.
Wdbavn SYe^b en s, u\recW. VCivil Action No. 31N-cv-^^oY C^
Act*ova sVdl ^ev\d\n^ and ope/i,
      W. Oa June 35,3014, delator filed Motlov, To (W^lew
Appellants Vmt Of Habeas Corpus Pursuant" To Texas Code OF
CrivniAal rfoceduft Am.At\- 11.01 And IW Fourteenth Avnend-
^Cnb To The \dS. Constitution/ ^avcl Cotton denied b^ CourY
of Cr\rV\na\ Appeals On Juli^ 8, 30|4.
     £0. On ^occe^Fer 15)3^4, delator bebeviina bie bad
mo oYber adec|uatt SYcAc remedy aY bw; filed Oriainal
Abdication For VJr'J Of ^AandurAvAS,"
      31. As Ybe Sole around, for Ybe instant ^etlfion, Ke\aYor
usks YWs Court Yo eoASider wbeYber the Ke\ato\r is eligible
For- (kv\ appeal bond a^rsuanb fo 7eX Code Crivn,rroc. Aaia.art.
M4.04,

       VJHFtlFFOtlF, \le\ator respect talla moves this Court fo
oxanY a V/rlY of Habeas, Corpus, und bo\d a hearing Yo deY-
ern'me bis eligibility tor an aps^l bon.d.



                           <ti
                                     KeSpecYYull^ oubw^ltled

                                                   iLoAUflAnAJs)
                                      be TrovMAasloenavides, *lo/3093>
                                      CK.e\aFor] xeYitionef\
                                      Clewe^t s Uni t
                                       4G>0| Spur 541
                                       A^arillo/Tc, 74101


              CERTIFICATE OF SERVICE

     X herebu CerYifu fbab a true and accurate Cop^
of the doreaolna has bee\A Sent bu Certified 05. f^ai |
on \bis Ybe CM dau^ of iU^iAara            50 15    to the
Wslclin^ Jud^e j3G>3rd Judicial Oistricf Court of ualUs
County 7e*as, \V^> tvi. diver-front Hrd. 5fU Floor 3Dallas
Texas   ISSiol.-



                                /V
                                 Joe -?tra^ipas
                                           ^U         T77
                                                benav/iaeS
                                 tdeWfor/PeYltio^erN




                          17)
                 IU THE COURT OF CRItniHAL
                       ATOALS OF TEXAS
                        AT AOSTIU TEXAS


JOE TRATOAS ^EMAVI^ES
                                       Trial Court islo.F^OlW-MW

                    SlebWl              WR-76,481-03
                 (Va-Web")
v.



?>G>2>rci OWLCIAL "frlSTRICT

COURT OF DALLAS, DALLAS

COOMTV 7FKAS
                 ResponaanY.
          MWORA^W* XNi SUrVOfcT OF MOTION FOR AM AWEAL
       VNfc YURSUAMT TO TEXAS CObE CRIMINAL ?ROCEbUfcE AWiARWO^


        Ped'tF'Noner rewcftwu^ subr^iYs tWf he is entitled fo bond
 ^encllna appeal ^ursManY bo 7eX. Code Crivn, Vroc. Ann.Art. 44.04.
VeY'dioner requests that Ybe court- \ssue a Writ of Habeas Corpus,
and find VvVrV eWble for bond. VeY'dloner also ^quests o\ bearlAQ

 on V\ls c\alvns.

                      STATEMENT OF ISSUES

X.        The ^cY'dioner \s enY'dWd do a reasonable appeal bond
     ^wdVio^ Ws appeal / VMV of fVandaynws.
            STATEMENT OF jORTStttCTIONl

     Texas provides an oa/enue for rnatbecs perfatnlna to bail
^end'ma a^eab There are. Ynree means fo review bail pending
aA a^eal'. Cft b\^ an appeal ^ur-suanY to Article 44.04 (aY) (2\ bi^
osteal from (x denial of writ of Y^abeas corpus pursuant do
Arb\ele 44.3>6>> V.A.C.C.^.j or Co^bu an orialnal writ of habeas
Corpus fo 4be CourY of CrWn\nal Appeals, Ex ^arYe S^auldivu^6l2
 ^>Ai. 3d 504 (Tex.Cr.App.\48\\The 'Petitioner feds that hiS best
 o^ortunifu fo obtain faVr and substantial justice rejaraiv^
Wis bond pev\di\aa appeal Is fWouabi this peyifioi/\j us the
procedural remeda" uVdlaed herein has historically s&v\itc\ as
a safefa Aet for those who have had their coiflstlYuYional

flabYs violabed.
                          A^GO^EHT

       "Tbe VeY\Yioner brinaS Us clodvn before the court pursuant
fo Tev:.CoieCr'i<n,\)roc.AAA.art. 44.04 ^{ovides that,
               The defe^daAf maa not be released on bcvd
                \>endincx the appeal from ana^ felonaCoAvicticn
                wbere the punishwefd equals or exceeds
                \0 aears coinYl aevnenYor where the defend-
                c\iaY V\d* beevn e-onviefed of an ofrense listed

                                 (2\
              uwder Section o^Cc^O^ ArYlcle 43.1^ but
              shall YfnmecbaYelu be placed 'in cuSToduand
               the ba'\\ dlscbaraei.

Tex/CodeCrim.W. An*, art. M4.04. See aUo Thomas v. StaYe^d S.W.
Sd 401 (Tex.App.Corpus CbrisYl 3001\ Lebo v. StaYe^O SW~ 3d
3>34(TexXrw.App. W&YThe, ^Wn lan^ua^e of the sfafube In
dicated C\ trial '^ud^e was ^roY\lb\Yed ffovn releas'mc^ a person
on ba'A \^end\v\a ou^aeal ov\\\\ \f Wis punishment equaled or
(exceeded Yen uears actual VnpnsonmenY) while those who
 are placed on ben uears Covnvnunit^ supervision rAxx^ seesk
 re\ea.se on WA ^endlna apoeal, Lebo, ^0 SMLod at ooO.
        Adefendant aayadvcaW au'df^ ot an offense \A^f\a^«
         CAN Secb\o\A 14.0^1, Venal Code Gnurder\
         Qfi Section 14-OS, Venal Code (cqp"da\ Murder^
         (C\, SecYlon ^\.l\ f^Cn J>enal Code(.'waecenaA with a child\
         Cv^ SecY\on 30,04^ Venal Code (aaarasraYed \s\dnappV\a\j
         fe^ SecYv\on 33.02} \)enal Code Caaafa/cded: sexual assaulY>F
         OF^ SecY^on 34.0^ \Vna\Code Caaaravated robber^;
         (CVn ^>ecY\on 481^ Cbea\Yn and SateY^ Code\ of
         tVh S*cA"«ov\ ;&.0l\> \>ena\ Code ise*ua\ a^saul^
 ina.v\ not be released on bad pursuant to 7ex.Code Cmi/^.^roc. Am,
 ArY. mbCC 4Co)Cx\G\. See also SkWwr v. Sktt^OOl Tey.App.
 Lexis U"s5 (Tex.App.TexarkanaY A denial of a. defendant's request
Yor an appeal bond upon rev/ocablon of his deferred ad.^uchc-
adlon Comnun\W Supervision following co/wlcYion tor aaarava\ed
Sexual assault was appropriate because under Tex.Code cYin.Vroc.
AAA.art. 44.04(b\ a defendant who had been convicted of an
Offense under TeK., Code CrWn.\Voc.Ann. art. 43.Qy Ca^aYC) could not
be released on bad 'penchna appeal Id,
       lebdtoner now asserts that Ybe ivnposlfion of a Yen year
SCndence as a result oh \do\cd*on for an wvaWidual w/bo was placed
On eiaWY ^AearS of ^shoclc probat\o/\u exceeds Ybe Wi^Yb of scarce-
rutlon.The YeY\Y\oner Subnets thab he i^ entitled to a Reasonable
bond Weause fWre \S no ofufuW^ basis or Waal cause do
deiaui hlvn ball, Accord\v\aW, Ybe cWiVns taised below ate aoW

properly before this Coutd. The VebiYioner Yherefore respecYfuWi^
TeoiuesYs YbaY Ybe Court bear Ybe claims ftesenled m Ws notion
and this vV*a ora\ndufn of Law.

I.     THE VETITIOHER IS E^TITUb TO A RFASONAME Wfc

      Tbe VeYiYioner subwViFo YhaV because he aefvAcdl^ be^an serving
ex worY\on of Us Yen uear senYence( he wouWl be entitled W> boni
^end\na appeal, Conwcted felons are not Guaranteed the riabY Yo
bad under the Texas Constitution, lex. Const, art he lb The legislature
Was,however, CreaYed a CiaVit to bad pend'ma an appeal. Tex.CodeCWi.
\Voc. Ann.arY. 44.04. Tex. Code Grivn. Woe. Ann. arY. L|4.04(d) renders a

defenda^F ineligible Yor bad where Us punishment equals or exceeds
10 uears conY\nevnenY or if the defendanY has been convicted of

an offense listed under lex. Code Cflrr ^coc. An/\. art". 43.U, c oaCanCY

Tex.CoAe CriM^roc.Ann.ar-Y. 44.04 CdYIa cases where punishr/ie^l is
 \ess Yban \0 ^ears, Ybe Y^ial CourY has discretion Yo set bad or
 to deiAu it for aood cause upon belief v\\ that the defendanY w/\l\
  aoY appear when the conviction became tinah or (3.\ that he
 w\\\ be bWeU to eonrVit another offe/\se wb\W on ball. Iik.

 Code Cfivn.^roc. Ann.art MM,04CcN,

         VibeA (x defendanY 'is placed on COYAvnunifa supervision no
  sentence has been Imposed. WorfVwvAon v. State,, So S.W.3d o45;
  S\4(7e^.App.300N(cd^ AnanAo V. SYoAe^S S\d.3dl 330,33/
 (Tex. App. \Vn8)\ FurVberJ the sentence is \vnposed for +he birsf ti^ie
 when cow\vv\uaibx supervision is (evoked. Xd.
          Vjben a court arants shock probation under the provisions
  of [a^bcle] 43.IT LS^bbnJ 3e. it suspends the execution father
than Yhe Imposition of the senYence, O'Hara v. S-VaYe.636 S.W,
3d S3/5S (Tex.Crlni.App. l4aM. Tn Ybese circumstances, '4he de
fendant acYucdW ser\/es Ov kordion of Yhe sentence.The Canv-
\cViv\Q Court fAdu then suspend the CxecovYion of the reroai'A-
der of the sentence. Id.IY UlWwSj therefore^ tbat a new
 SenYence is YNob iraposecl or executed if the probation is re
 voked, \v\sbead, Yhe suspension of Yhe execuYion of fV\e senYewce
 \s \iffed and the defendant Continues f0 sefve his previously
 ordered sentence. See Xd A ou^^aWY'iona order Increases Yhe
 leAoYln of the Yer<n of a SenYe^ce;Yherefore; mYbe contexF of
 a shock proba.Wo\A revocable^, a CuvnwlaYion order violates
 Ybe double jeopardo^ clause of bhe rdfdh Amendment bo the
  United Sbabes, ConstifuWon av\d article I, section 14 of the
  Texas Consti\uflO\n hu infllcbiw^ additional punishment on a
 cfefcndanY vjho Was already sbarbed Servi^a a sentence, for
  the same, offense. See Ex parYe leunoUs^W SHSd 605^01
  (Tey.Cr^.App.\4l0\see also N/aw M^en v. SdaYe^os.Ol-ukul^-
  CRN0\-0V-O\^^^C^a0O^ Tex.App. aey.s 8581, at *3 CTex: App(-Houston
  Llst^TsC] Ve, 5, 3002/pet ref dN (nen. op.; not desiamYed for
pubbcatlond. Accordlnala )under Texas law,'a CourY fAai^ Aof add
a Cu\fnu\abion order onYo a sentence alreadu imposed after a
defendant has suffered punishment Uftder bhe sentence as
orla\v\a\lu\ Imposed. Such an attempted Cumulation order is
fiull and mq\& cmd of iao leaal eftecT. CVHara v. StaYe^G
 SVJ. 3d aY SS. (Quof.nu from SFepWens v. Stede,30\3 Tex.App.
 Ux\s 1>135\
        Ia YWs case Ybe VeYvYioner was senYenced Yo ten uears
 Inc.arceraYlo^however h'\s sentence was suspended (x^\d ne vnxs
 placed On five aears comrwAnlfa Supervision o»a danuarvA ^k;
 3000 in Case No.FW-2\10<\-rW. SoWquenYlvA, on November \)
 3003) the ^eY\Y\oner \nola\ed \pcoWV\on ard was senbenced
 fo 30 roonbhs State Jail..A ^ud^evnent was entered revok'vAa
  W\S ^we aear coYnmuniYu oovpeM-vi5\On \v\ Case N^>. FrV^nOWW.
  Vlhde servina Us sevnVence fWe ^eYd'\oner was then placed
  on. cioWY uears sWocW ^robaf\ov\ for Case t4o.F44-3H04-M\A/
  Commencing on tAaa IC/D00"o,Thereafter the YVfiYioner was
  released from Stcde dad on April 38,3004. On fWek 3^005,
  Yhe VeYifio'Aer Was COirwicYed of Stalking and senbenced do
                           0\
n\ne uears vncarcerabiom in Case Mo F05-0OO04-IW. On March 35y
3005 j a Vud^emenb vvas enbered fevoking Yhe YeYiYionefS shock
p^obabiovA and he was sentenced bo \t{\ aears mcarcerabiou
\v\ Case Uo. F44-3\10V\V\W. On Yhe sane daa. of rWcb 3S, 3005,
dhe \r\al courb added a CurAuUbion order} orderiAa Case rdo.
F44-St\l0ci-nvj bo r^ consecutive to Case l4o. F05~0OO0q-TW.

Tbis done even fhou&h Yhe 10 uear sentence in Case Mo. F44-

 SllOVnW Wad beem p>revious>\u^ \rAposed. That sa^e da^ f[ae
 VflWoner filed a notice of appeal a^ Yo Case Mo. F44-3noVnVv.
      Tbe \ ebibionef asserts tbat be is entitled to bond p^^-
 dina^ appeal because Wis sentence in Case Mo. FS4-217O^-WW
 ^is less than ten uears1 confinevnenb. Jht Kbitloners Sentence
 Was \rnposed for tie. first finne on FtavewWer I, 300^,when his
 Community supervision Was revoked. A\ that Writhe refitioiAer
 beaan serv\w\ f-wne on Wis sentence. 'In tact, the Petitioner bad
 Served afleast ^ uears T months 33 dau^s of his original
 se\Afe-V\ce as evidenced o^ the fact tnaf he was \no+ placed
 on .shock dxobabion until fdau lb, 3003, T/vs total due. to the
 debaVnvnent for ^YaYe dad on tAcx^\k>, 3003 until .Aprd 3o,
3004 and all presentence hearing \d\l finoe 'HAcUdlna fr-oun
September \> 3004 WMarch £5, 3005 fhe dabe of sentencing
a^d addition of Yhe cumulation order with all sentences
Concurrent up bo YhaY dabe. Since Yhe Vebifioner b^s already
Served Wne on his senYence, bis punishment incarcerated11 is
 Wss tWan den uears. FurYnerrAore Yhe VeY'd^oner believes

 be Was CompleYed Us ^entencefs'N dau for dau as of AuausY
 34,^013. VeYibioner also beheves. pucsuaAb to the findings of
 •\b\s Court \v\ W\s Oricunal App\icaf\on For VJcit of lAandawus
 YhaY a consfifubional riabb Was violated QAd relief will
  be. aranted due to fhe Flea ?sarqa\\a AareevneAd Vn Case
  tdo. F44-^IT04-FAW- which clearL shows no cumulation order
  Wa^ aar^d upon on January 0G>( 3000. Therefore, the Vefitioner
  request that bail be set pursuant to Tex.Code Crirv^fVoc.Ann.art,
  44.04

                        COtACLUSTOM

          For the abov/e sbaVed reasons; fVtibioner respectfully
 requesYs YhaY YW\S honorable CourY Yo find that Ybe FetifioAer
 Is ella'ible bo^ bor>d ^endW\<^ appeal.
                                   ftespecYYulli^ Submibed,

                                   {foe Trampcxs "Wvavides ^18 J3.0S3
                                    \betaYor JVe Yi tione r t rco 3e
                                    Cleme/ifs Oi/iit
                                     S(pO\ Spur 541
                                      AmarilU,Texas T^lOl


           CF&TTFICATE     OF SERVICE

    T hereba eerYifu YWaV a \v\a<l and accurate copu^
of YhiS document has been sent b^ CerYlfied O.S, Had
On this the £J/i aaa of danuaru 3015 to the iVesidiM
Judae i3(*3>rd Judicial VvsYrlcf Court of ballas, WalUs"
u



Cow\W Texas, \33 M. Riverfront loVd. 5th Floor, Dallas
Texas "15301


                                 Case ^/i^rpjvo l^^uiJL,
                                 Joe Tra^pcv's 'fceA&vide."S ^/o^0°/3>
                                  Relator / Petitioner , Pco Se




                          00).
                IVb TWt COORX OF CfclVtfttAL
                      AWEAIS OF TEXAS
                       AT AUSTIN TEXAS


 JOE TRAWAS IsEUAMlbFS
                                       Trial Court i\k>.F44-3noq-rw
 TbCd-Ilo Mo.0lS\3043
            delator I                   WH-7(b, 4o>03
            GvtlFoner ^

 V,


 3G3rd dOblCXAl blST^ICT

 COOkT OF DALLAS , DALLAS

 COOUTV TEXAS
                 HespoAtlevd.

                 fnOTIOU FOR UHCH WARRANT
TO THE UOMOkAM JUbdE OF SAlfc COURT"

         COWES FlOW , doe Trampas VAavideSjWrYdione^ j^o Se In
Ybe above staled and numbered Cause and states-
         (Au name \S doe Trampas ^benavidesW^efitloners,^ offender
dumber \s". 0184304.3.1 am competent Yo make Ybis afficlav/Y. -^ a^
presenYU w\carceraYea )v\ the qA\ Cle^e^ts Unit located at 90>O I
Spur 541, Anardlo, Texas 14101. X request the Court to Issue
C\ \Tar^aAf from the Dench ordering the Sheriff of t)odW County,
                                x
do transport me to the S(»3rd dudicial WisYrl^Y Court of ua11 as in
Wallas Countix Texas for hear\na \wYhis maWer so Yhat I wa^ give
TesYlmoAOj re^ard'»Aa appea.1 bond.
                      HAVEk

      VeY'dloner respectfully prai^S tbcd this Court grant fUs
motiou and order Yhe Sheriff of Wallas County do transpo^Y
^eYiYloner Yo the bearina of thlis    cause.




                                 Wes-pecffull^ Submitted ,

                                 Vet'.Yiofiec, Pro Sle
                                  doe Trampas Wenavlde^ ^ 181^0^3
                                  Clements Ori'if
                                   40>Q\ Spur 541
                                    Amarillo/Tx. 14101




                             H
              IH TUF COURT Or CKLNIHAL
                 AFPEAFS OF TEXAS
                  AT AUSTIN TEXAS



•dOF TKAH^AS ^bE^AMI^S
                                       Tna\ CourV Ho.F44-anoq-nW
TbCd-Ib Uo.0\&\3043
           kelaYorl                     Wk~l6,4&l-OS
           CWY'dlonebYj
V.


 3G3fd uOblClAF blSTRICT

 COOR.T OF DALLAS, DALLAS

 COUNTS TEXAS
              Kespondent.

                          OW>£fc
       On YUs fhe           daa^ of                3015, came on fo
be Weard Ybe defendants Request f0f 'Wench Warrant anol after
clue Cons'\de\rad\on of the sarne VV is,
       ORbEte^ that the Wefenda^W reauest for a hearing is
(GKAUTE^u J^EHTEA^ and thab sa\cl Cause is set for heariv^
on Ybe         da^ of                 ^30l5\and \\ is furfbe^


                            HI
     OR£>E^E\o YbaY fbe defendant's request (or be/icb warrant
\S (G^AMTFb/WEHlE^i and Ybe Cled< of fbe Court notify saU
iSefeadanf reaard'Wxcx Yhe WencW Warrant of the Defendant to

tbib County for sa\d driab



                                  JUloGF PkFSlMUG




                         E